Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00491-CR

                                     Nicolas PENA, Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRF001125-D1
                         Honorable Mark R. Luitjen, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 10, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice